Wells, J.
The bond to dissolve the attachment, which maj be given at any time “ before final judgment,” is upon condition to pay whatever judgment the plaintiff may recover in the suit then pending. The judgment thus secured must be a judgment against the defendant personally. Carpenter v. Turrell, 100 Mass. 450. Braley v. Boomer, 116 Mass. 527. At the time this bond was given, no suit was pending in which any such judgment could be rendered. The cause had been tried. The discharge in bankruptcy was set up by a proper plea. The result was an adjudication that the plaintiff was not entitled to recover against the defendant personally. The court then proceeded to make a special adjudication to give effect to the lien of the creditor against the specific property attached on the writ. That was a final disposition of the case as a. suit against the debtor himself. There was no longer the possibility of a judgment to which the condition of the bond would be applicable. A bond, whose condition depends upon a contingency which can in no event arise, is a mere nullity.
We are of opinion that a statute, which provides for a bond to secure the judgment that may be recovered in an action at law, and which allows the bond to be given at any time before final judgment, must be construed to contemplate a bond given while the suit is in a stage which will admit of its prosecution to such final judgment.
The bond in this case was not authorized by the General Statutes ; and did not warrant the refusal of the court below to enter the special judgment, to which the plaintiff had been held to be entitled. Judgment reversed.